323 F.2d 588
GALIS ELECTRIC & MACHINE CO., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 9029.
United States Court of Appeals Fourth Circuit.
Argued October 2, 1963.
Decided October 4, 1963.

Charles Haden and Charles Haden, II, Morgantown, W. Va. (Haden & Haden and Michael Tomasky, Morgantown, W. Va., on the brief), for petitioner.
James McConnell Harkless, Atty., N. L. R. B. (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Solomon I. Hirsh, Atty., N. L. R. B., on the brief), for respondent.
Before HAYNSWORTH, BRYAN and BELL, Circuit Judges.
PER CURIAM.


1
Review and enforcement of an order of the National Labor Relations Board is sought by these cross-petitions. The Board had found that the employer had violated § 8(a) (3) of the Act by the discharge of six employees and that, by other conduct, it violated § 8(a) (1) of the Act. After full consideration of the record, the briefs, and the argument of counsel, it appears that the Board's findings of fact are supported by substantial evidence on the record considered as a whole. Accordingly, the Board's order will be enforced.


2
Enforced.